PER CURIAM:
Raymond Cherisson appeals the district court’s order denying Cherisson’s motion for leave to file out-of-time notice of appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cherisson v. United States, No. 5:94-cr-00097-14 -BO (E.D.N.C. Oct. 5, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.